In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00002-CR



         TOMMY SCOTT THOMAS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 41489-B




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
        Following a bench trial, Tommy Scott Thomas was convicted of evading arrest or

detention with a motor vehicle. After entering a finding of true to the State’s enhancement

allegations, the trial court sentenced Thomas to thirty years’ imprisonment. On appeal, Thomas

argues (1) that the trial court erred in overruling his motion to quash the indictment on the

ground that the evading arrest statute is unconstitutional because it was enacted by a bill that

violated the one-subject rule, (2) that the trial court erred in denying his motion to suppress

evidence because the arresting officer illegally initiated a traffic stop, (3) that the trial court erred

in finding that the Dodge flatbed pickup truck that he was driving was used as a deadly weapon,

and (4) that there was a fatal variance between the alleged date of a previous conviction used for

enhancement and the actual date of the previous conviction. Because we overrule all points

raised by Thomas, we affirm the trial court’s judgment.

I.      The Trial Court Properly Denied Thomas’ Motion to Quash the Indictment

        Article III, Section 35 of the Texas Constitution states, “No bill . . . shall contain more

than one subject.” TEX. CONST. art. III, § 35(a). “The purpose of the single-subject rule is to

prevent log-rolling—the inclusion in a bill of several subjects having no connection with each

other in order to create a combination of various interests in support of the whole bill.” Ex parte

Jones, 410 S.W.3d 349, 351 (Tex. App.—Houston [14th Dist.] 2013), aff’d, 440 S.W.3d 628

(Tex. Crim. App. 2014) (citing LeCroy v. Hanlon, 713 S.W.2d 335, 337 (Tex. 1986)). “A bill

satisfies the rule, ‘even if it contains numerous provisions, however diverse, as long as these




                                                   2
provisions relate directly or indirectly to the same general subject and have a mutual

connection.’” Id. (quoting LeCroy, 713 S.W.2d at 337).

       Evading arrest with a motor vehicle was previously classified as a state-jail felony, but

became a third-degree felony following amendments to Section 38.04 of the Texas Penal Code,

which were made by the Legislature in 2011 via Senate Bill 1416. Compare TEX. PENAL CODE

ANN. § 38.04(b)(2)(A) (West Supp. 2014) (punishing offense as third-degree felony), with Act of

May 27, 2009, 81st Leg., R.S., ch. 1400, § 4, sec. 48.04(b), 2009 Tex. Gen. Laws 4385, 4385–

86, amended by Act of May 27, 2011, 82d Leg., R.S., ch. 920, § 3, sec. 38.04(b), 2011 Tex. Sess.

Law Serv. 2321, 2322 (West) .

       As initially drafted, Senate Bill 1416 was only designed to add tire-deflation devices to

the list of prohibited weapons under Section 46.05 of the Texas Penal Code and made no

mention of the evading arrest statute. Jones, 440 S.W.3d at 630 (citing TEX. PENAL CODE ANN.

§ 46.05 (West 2011)). Three months later, Senate Bill 1416 was amended to address the evading

arrest statute. Id. As explained by Jones,

       At the time at which each legislative chamber voted for its enactment, Senate Bill
       1416’s title read, “An Act relating to the creation of the offense of possession,
       manufacture, transportation, repair, or sale of a tire deflation device; providing
       criminal penalties.” H.J. of Tex., 82nd Leg., R.S. 4375 (2011); see S.J. of Tex.,
       82nd Leg., R.S. 4150–51 (2011). Although the caption did not mention evading
       arrest, identical bills were adopted and passed by the Texas House of
       Representatives and the Texas Senate, and the substance of those bills included
       elevating the penalty for evading arrest in a motor vehicle. See H.J. of Tex., 82nd
       Leg., R.S. 4316 (2011); S.J. of Tex., 82nd Leg., R.S. 4151 (2011) (passing bill).
       More specifically, as enrolled and enacted, Senate Bill 1416 included five
       sections that (1) amended Section 46.01 of the Texas Penal Code to provide a
       definition of what constitutes a tire-deflation device, (2) amended Section 46.05
       of the Texas Penal Code to make a tire-deflation device a prohibited weapon,
       (3) amended Section 38.04 of the Texas Penal Code to elevate the punishment
                                               3
         range for first-time offenders evading arrest in a motor vehicle and to provide for
         penalties for offenses where a tire-deflation device is used while an actor is in
         flight, and (4) and (5) provided for an effective date of September 1, 2011.

Id. at 630–31 (footnote omitted).

         On the basis that Senate Bill 1416 “criminalize[d] the possession . . . of tire-deflation

devices on the once [sic] hand, yet, on the other hand, elevated the penalty for evading arrest in a

vehicle,” Thomas filed a motion to quash the indictment, arguing that Section 38.04 is

unconstitutional because Senate Bill 1416 violated the one-subject rule. Following a hearing, the

trial court denied Thomas’ motion to quash, ruling that the statute was constitutional.

         On appeal, Thomas argues that the trial court erred in this ruling. We conduct a de novo

review of a trial court’s denial of a motion to quash. Lawrence v. State, 240 S.W.3d 912, 915

(Tex. Crim. App. 2007). Our analysis is greatly simplified by the fact that the Texas Court of

Criminal Appeals has already spoken on this very issue. In Jones, the court explained that

Senate Bill 1416 has one subject—the “imposition of criminal penalties described in the Texas

Penal Code for offenses involving motor vehicles.” Jones, 440 S.W.3d at 632. Further, the court

found that the provisions of Senate Bill 1416 also had “a mutual connection in that their

enactment was intended to better protect law enforcement and the public from actors who evade

arrest.” Id. at 630. 1


1
 The court reached that conclusion after discovering that (1) in the original bill analysis, the sponsoring author’s
statement of intent explained that, while pursuing suspects, law enforcement officers “‘had to deal with the suspects
throwing ‘tire deflation devices’ at [their] vehicles and then evading arrest as a result,’” (2) during the debate on
amendments, Representative Allen Fletcher explained that the bill should be amended because “‘[d]rug runners
along the southern border have been deploying these tire deflation devices while being pursued by law enforcement.
. . . [which] endanger everyone else on the roadway,’” and (3) a similar amendment was orally presented by Senator
Juan Hinojosa and also accepted. Jones, 440 S.W.3d at 630, 632–33 (citing Senate Comm. on Criminal Justice, Bill
Analysis, Tex. S.B. 1416, 82d Leg., R.S. (2011); Archived House Chamber Video, 82d Leg., R.S., May 19, 2011,
                                                         4
        The Texas Court of Criminal Appeals has already decided Thomas’ first point of error

against him. Accordingly, we overrule it.

II.     Thomas Was Lawfully Stopped

        Thomas moved to suppress evidence obtained following the traffic stop that eventually

led to his arrest on the ground that the arresting officer did not have reasonable suspicion to

initiate the traffic stop. A routine traffic stop—a seizure—implicates both the United States and

Texas Constitutions and, under both, must be reasonable. Berkemer v. McCarty, 468 U.S. 420,

436–37 (1984); Francis v. State, 922 S.W.2d 176, 178 (Tex. Crim. App. 1996); see U.S. CONST.

amend. IV; TEX. CONST. art. I, § 9. It is undisputed that the officer here did not have a warrant to

stop Thomas. Thus, the State was required to prove that the seizure was reasonable. See

Delafuente v. State, 414 S.W.3d 173, 176 (Tex. Crim. App. 2013). The trial court found that the

State met its burden, prompting this point of error on appeal.

        We review a trial court’s ruling on a motion to suppress evidence for abuse of discretion

and overturn that ruling only when it is so clearly wrong that it falls outside the zone of

reasonable disagreement—that zone in which reasonable minds may disagree over what the

ruling should be. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011); Crain v.

State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010); Hutchison v. State, 424 S.W.3d 164, 175 (Tex.

App.—Texarkana 2014, no pet.). “In reviewing such a ruling, we apply a bifurcated standard of

review.” Wilson v. State, 311 S.W.3d 452, 457–58 (Tex. Crim. App. 2010) (citing Carmouche v.



1:30 p.m. session at 06:08:20, TEX. HOUSE REPRESENTATIVES, http://tlchouse.granicus.com/MediaPlayer.php?view
_id=19&clip_id=4988; Archived Senate Chamber Video, 82d Leg. R.S., May 27, 2011 Senate Session, Part II at
1:22:40, TEX. SENATE, http://tlcsenate.granicus.com/MediaPlayer.php?view_id=12&clip_id=1728).
                                                     5
State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000)). “We approach our review with two

standards, ‘giving almost total deference to a trial court’s determination of historic facts and

mixed questions of law and fact that rely on the credibility of a witness, but applying a de novo

standard of review to pure questions of law and mixed questions that do not depend on

credibility determinations.’” Hutchinson, 424 S.W.3d at 175 (quoting Martinez, 348 S.W.3d at

922–93); see State v. Johnston, 336 S.W.3d 649, 657 (Tex. Crim. App. 2011); Wilson, 311

S.W.3d at 458; Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

       At a suppression hearing, the trial court is the sole trier of fact and exclusive judge of the

credibility of the witnesses and the weight to be given their testimony. St. George v. State, 237

S.W.3d 720, 725 (Tex. Crim. App. 2007); Guzman, 955 S.W.2d at 89. A trial court’s ruling on a

motion to suppress will be affirmed if it “is reasonably supported by the record and is correct

under any theory of law applicable to the case.” Young v. State, 283 S.W.3d 854, 873 (Tex.

Crim. App. 2009) (per curiam).

       Law enforcement officers may stop and briefly detain individuals suspected of criminal

activity on less information than is constitutionally required for probable cause to arrest. Terry v.

Ohio, 392 U.S. 1, 22 (1968).       To make an investigative stop, the officer must possess a

reasonable suspicion based on specific, articulable facts that, in light of the officer’s experience

and general knowledge, would lead the officer to reasonably conclude the person detained

actually is, has been, or soon will be engaged in criminal activity. United States v. Sokolow, 490

U.S. 1, 9–10 (1989); Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001); Zervos v.

State, 15 S.W.3d 146, 151 (Tex. App.—Texarkana 2000, pet. ref’d). “This is an objective

                                                 6
standard that disregards any subjective intent of the officer making the stop . . . .” Ford v. State,

158 S.W.3d 488, 492 (Tex. Crim. App. 2005). The facts used to support the investigative stop

must support more than a mere hunch or suspicion. Davis v. State, 947 S.W.2d 240, 244 (Tex.

Crim. App. 1997). “If an officer has a reasonable basis for suspecting that a person has

committed a traffic offense, the officer may legally initiate a traffic stop.” Zervos, 15 S.W.3d at

151; see TEX. CODE CRIM. PROC. ANN. art. 14.01(b) (West 2005).

       At Thomas’ suppression hearing, Jacob Schroeder, a patrol officer for the White Oak

Police Department, testified that he initiated a traffic stop at 2:27 a.m. after he observed the

white Dodge flatbed pickup truck driven by Thomas turn without using a signal.

       Thomas admits that turning without properly signaling is a violation of Section 545.104

of the Texas Transportation Code and that a police officer is authorized to initiate a traffic stop

upon observing such a violation. See TEX. TRANSP. CODE ANN. § 545.104(b) (West 2011).

However, he argues (1) that Section 545.104 only requires that “[a]n operator intending to turn a

vehicle . . . signal continuously for not less than the last 100 feet of movement of the vehicle

before the turn” and (2) that the dashcam video recording of the stop demonstrated that Thomas

did activate his turn signal as required. Id.

       The trial court disagreed with Thomas’ assessment of Schroeder’s dashcam video

recording, ruling in the following manner:

       The first issue the Court has to address is whether there was probable cause to
       attempt to initiate a traffic stop in this case. Based on the testimony of the officer
       and State’s Exhibit 1, the video, the evidence shows the defendant at a stop sign --
       or at an intersection, and that, as the defendant begins his turn onto Highway 80,
       that is when his turn signal appears. Also, through the officer’s testimony, that’s
       when it first appeared. That does and is a violation of the Traffic Code, and it
                                                 7
       does justify probable cause to initiate a traffic stop. So the Court will find that
       there was probable cause for the stop.

Our independent review of the video recording also reveals (1) that the vehicle’s brake lights

were on as the vehicle approached the stop sign, (2) that there was no turn signal used as the

vehicle approached the stop sign, (3) that the vehicle came to a complete stop at the stop sign,

(4) that the vehicle began to make a left turn, and (5) that the turn signal was not engaged until

the vehicle was already in the process of turning.

       In sum, the video recording supports the trial court’s factual determination that Thomas

failed to “signal continuously for not less than the last 100 feet of movement of the vehicle

before the turn.” TEX. TRANSP. CODE ANN. § 545.104(b). Therefore, the trial court’s ruling that

Schroeder had a reasonable basis for suspecting that Thomas had committed a traffic offense was

supported by the record. Accordingly, we overrule Thomas’ second point of error.

III.   The Trial Court’s Finding that the Truck Was Used as a Deadly Weapon Is
       Supported by the Record

       “A deadly weapon is anything that ‘in the manner of its use or intended use is capable of

causing death or serious bodily injury.’” Drichas v. State, 175 S.W.3d 795, 798 (Tex. Crim.

App. 2005) (quoting TEX. PENAL CODE ANN. § 1.07(a)(17)(B) (West 2011)). Thomas argues that

the evidence was legally insufficient to prove that the truck was used as a deadly weapon.

       “The inquiry on review of the legal sufficiency of the evidence to support a criminal

conviction is whether any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt after viewing the evidence in a light most favorable to the

prosecution.” Id. (citing Cates v. State, 102 S.W.3d 735, 738 (Tex. Crim. App. 2003); Jackson v.

                                                 8
Virginia, 443 U.S. 307, 318–19 (1979)). “Objects that are not usually considered dangerous

weapons may become so, depending on the manner in which they are used during the

commission of an offense.” Id. (citing Thomas v. State, 821 S.W.2d 616, 620 (Tex. Crim. App.

1991)). “A motor vehicle may become a deadly weapon if the manner of its use is capable of

causing death or serious bodily injury.” Id. (citing Ex parte McKithan, 838 S.W.2d 560, 561

(Tex. Crim. App. 1992) (per curiam)). “Specific intent to use a motor vehicle as a deadly

weapon is not required.” Id. (citing McCain v. State, 22 S.W.3d 497, 503 (Tex. Crim. App.

2000); Walker v. State, 897 S.W.2d 812, 814 (Tex. Crim. App. 1995)).

       “To hold evidence legally sufficient to sustain a deadly weapon finding, the evidence

must demonstrate that: (1) the object meets the statutory definition of a dangerous weapon, . . .

(2) the deadly weapon was used or exhibited ‘during the transaction from which’ the felony

conviction was obtained[,] and (3) that other people were put in actual danger.” Id. (citation

omitted) (quoting Ex parte Jones, 957 S.W.2d 849, 851 (Tex. Crim. App. 1997)). Here, Thomas

challenges the third factor.

       After Schroeder activated his patrol car lights to initiate the traffic stop of Thomas’

vehicle, Thomas fled, leading to a lengthy and dangerous chase to apprehend him. The video

from Schroeder’s dashcam shows that Thomas committed traffic violations too numerous to

count during the lengthy chase. According to Schroeder, Thomas sped during most of the chase,

travelling “at least 60 miles an hour” through a thirty-five-mile-per-hour zone and reaching a top

speed of eighty miles per hour on the highway. Much of the travelled roadway was a narrow,

winding, two-lane highway. The dashcam video also shows that, while speeding to evade arrest,

                                                9
Thomas switched lanes numerous times without signaling, blazed through stop signs at

intersections in residential areas without stopping, wove within his lane of travel, continuously

crossed into and drove a considerable distance in the opposite lane of travel, and drove several

times with his vehicle in both the southbound and northbound lanes of travel. During one of the

many times Thomas chose to drive in the wrong lane, flagrantly disregarding traffic laws and the

inherent dangers of his actions, Thomas encountered oncoming traffic and barely avoided a

head-on collision.

       The dashcam video of the near miss showed that Thomas’ vehicle was completely in the

oncoming lane of travel when the headlights of an oncoming car became visible. Thomas

maneuvered over to the correct lane to avoid the accident just as the oncoming car slammed on

its brakes. Although the video recording demonstrated that Thomas was in the correct lane when

the oncoming car passed, it also shows that the car veered onto the shoulder to avoid the collision

and that the car’s right tires were still on the shoulder when Schroeder passed. Even after this

near miss, Thomas continued to speed off. After several more minutes, Thomas crossed over the

oncoming lane of travel, drove through a ditch, ran the truck into a tree, exited the truck, and

continued evading on foot. The chase ended when Schroeder ran after Thomas, caught up to

him, tased him, and placed him under arrest.




                                                10
            Based on the near-miss, the trial court found that the truck was used as a deadly weapon. 2

On appeal, Thomas argues that this finding was in error because there was no accident and

because it was unclear from the dashcam video recording whether the car actually swerved to

avoid Thomas. 3 In establishing that a vehicle is a deadly weapon, it is not necessary that the

evidence prove that another motorist swerved to avoid a collision with the defendant’s vehicle.

See Drichas, 175 S.W.3d at 798 n.6.




2
    The trial court’s finding reads as follows:

            [T]he Court can see and the video shows the defendant drive on the wrong side of the road on a
            two-lane, winding road; that there was oncoming traffic in that -- on that road; that that vehicle is
            coming the other direction.

                      The defendant is driving in the wrong lane, and is driving in the wrong lane when you
            can see the headlights of the other vehicle approaching, and is only about four to five seconds
            away before the defendant’s vehicle gets back into his correct lane of traffic. The video also shows
            that vehicle having had to move to the side of the road. The vehicle was still moving even when
            the officer passes it.

                      ....

                    I believe, by beyond a reasonable doubt, the State has proven its allegation of a deadly
            weapon, and I will make an affirmative finding of a deadly weapon.
3
 Thomas also argues that, because (1) “the video actually shows that the other car did not go off the road to avoid
Appellant, but passed him in its own lane of travel, at which time Appellant was in his lane of travel,” and because
(2) “the other vehicle then, about one and half to two seconds after passing Appellant, moved to that driver’s right,
placing its right wheels off the pavement,” (3) “one can conclude from the video that the other car left the road not
because of the actions of Appellant but in order to defer to the officer who was giving chase.” This argument
questions the province of the fact-finder.
                                                            11
        As explained in Drichas, although

        the danger posed to motorists must be actual, and not simply hypothetical, the
        statute itself does not require pursuing police officers or other motorists to be in a
        zone of danger, take evasive action, or require appellant to intentionally strike
        another vehicle to justify a deadly weapon finding. . . . The statute specifically
        pertains to motor vehicles, so a deadly weapon finding is appropriate on a
        sufficient showing of actual danger, such as evidence that another motorist was on
        the highway at the same time and place as the defendant when the defendant
        drove in a dangerous manner.

Id. at 799 (citations omitted).

        Here, the danger was actual—not theoretical. Schroeder’s testimony and the dashcam

video from his patrol car demonstrate that another vehicle was on the roadway at the same time

and place as Thomas while Thomas was driving in a dangerous manner. Therefore, viewing the

evidence in a light most favorable to the prosecution, we find it legally sufficient to support the

trial court’s finding that Thomas’ truck was used as a deadly weapon. We overrule Thomas’

third point of error.

IV.     There Was No Fatal Variance with Respect to the Enhancement Allegation

        Pursuant to a plea of guilty, Thomas was convicted of possession of a controlled

substance on November 3, 1988.           Thomas received a suspended sentence of ten years’

imprisonment and was placed on ten years’ probation. On February 27, 1991, the trial court

revoked Thomas’ probation, sentenced him to ten years’ confinement, and ordered him to pay a

$1,000.00 fine. In its indictment, the State alleged that Thomas “was finally convicted” of the




                                                 12
felony offense of possession of a controlled substance “on the 28th day of February, 1991, in

Cause Number 9977 in the 115th District Court of Upshur County, Texas.” 4

        First, Thomas argues that there is a fatal variance between the indictment and the proof at

trial because the actual date of the underlying conviction was November 3, 1988. While it is

generally true that a conviction resulting in a probated sentence is still a conviction, “‘[i]t is well-

settled that a probated sentence is not a final conviction for enhancement purposes unless it is

revoked.’” Ex parte White, 211 S.W.3d 316, 319 (Tex. Crim. App. 2007) (quoting Ex parte

Langley, 833 S.W.2d 141, 143 (Tex. Crim. App. 1992)).                       This is true because successful

completion of probation/community supervision renders that conviction unavailable for use in

enhancement. Ex parte Langley, 833 S.W.2d 141, 143 (Tex. Crim. App. 1992). Thus, the

State’s allegation that Thomas “was finally convicted” on the date that his probation was revoked

is correct. See id.; Williams v. State, 356 S.W.3d 508, 516–17 (Tex. App.—Texarkana 2011, pet.

ref’d); see also Perry v. State, No. 06-08-00039-CR, 2009 WL 1138812, at *7 (Tex. App.—

Texarkana Apr. 29, 2009, pet. ref’d) (mem. op., not designated for publication). 5

        Yet, Thomas argues that the indictment lists the date of the judgment revoking probation

as February 28, 1991, whereas the judgment shows that the revocation was entered on

February 27, 1991. “It is well settled that it is not necessary to allege prior convictions for the

purpose of enhancement with the same particularity which must be used in charging on the


4
 The State also alleged that Thomas was finally convicted of the felony offense of possession of a controlled
substance with intent to deliver “on the 4th day of January, 2002, in Cause Number 3572 in the 8th District Court of
Rains County, Texas.”
5
 Although this unpublished case has no precedential value, we may take guidance from it “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).
                                                        13
primary offense.” Freda v. State, 704 S.W.2d 41, 42 (Tex. Crim. App. 1986). Variances of the

type raised by Thomas are not fatal unless they has misled him to his prejudice. Id.; Thompson

v. State, 563 S.W.2d 247, 251 (Tex. Crim. App. [Panel Op.] 1978); see Dominguez v. State, No.

07-02-0264-CR, 2003 WL 834778, at *1 (Tex. App.—Amarillo Mar. 4, 2003, pet. ref’d) (mem.

op., not designated for publication) (holding immaterial a one-day variance between date of final

conviction as alleged in indictment and as proved at trial). Here, Thomas neither contends nor

illustrates that he was misled to his prejudice in any way by the variance. Thus, the variance is

not fatal. Accordingly, we overrule Thomas’ last point of error.

V.     Conclusion

       We affirm the trial court’s judgment.




                                               Jack Carter
                                               Justice

Date Submitted:       November 20, 2014
Date Decided:         December 16, 2014

Do Not Publish




                                                 14